Citation Nr: 0103102	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-20 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased disability rating for the 
residuals of an injury to the left fifth and seventh cranial 
nerves, currently rated as 10 percent disabling.

2.  Entitlement to an increased disability rating for the 
residuals of an injury to the right fifth and seventh cranial 
nerves with headaches, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from January 1967 to 
October 1969.

This appeal arises from a rating decision of May 1999 from 
the Los Angeles, California, Regional Office (RO).  The 
veteran perfected an appeal of this decision to the Board of 
Veterans' Appeals (Board).  In December 1999, the case was 
remanded to the RO to schedule a hearing before a member of 
the Board at the RO.  The hearing was conducted and the case 
has been returned to the Board for consideration.

The veteran presented testimony before the undersigned member 
of the Board at the RO in July 2000.

At his hearing before the undersigned, the veteran indicated 
he had blurred vision and nervousness as a result of the 
nerve injury that occurred during service.  This matter is 
referred to the RO for any appropriate action.


REMAND

At his hearing, the veteran indicated that he had received 
treatment in 2000 for his service connected disability at the 
Loma Linda, Department of Veterans Affairs (VA) Medical 
Center.  However, the claims file only contains recent VA 
clinical records dated from February 1997 to November 1998.  
Since the veteran has indicated he has received recent VA 
treatment for his service connected disability and the 
records of such treatment are not included in the claims 
file, this case must be returned to the RO to obtain VA 
treatment records.  Bell v. Derwinski, 2 Vet. App. 611 
(1992).

The report of a March 1999 VA examination indicates the 
veteran had loss of sensation of the face and scalp from 
impairment of the fifth cranial nerve.  However, the report 
does not distinguish whether the impairment is bilateral or 
unilateral.  The report also indicates there was diminished 
taste only by history.  The report does not indicate whether 
there is current loss of taste.  Additionally, the report 
indicates the veteran has chronic headaches most likely due 
to the toxic chemical exposure during service.  However, the 
examination report does not give an assessment of the 
severity or frequency of the veteran's headaches.  
Accordingly, this case must be returned to the RO for further 
examination of the veteran.

In rating the veteran's disability, the RO rated the fifth 
and seventh cranial nerves together and assigned a single 
rating for each side.  However, the rating schedule provides 
separate rating criteria for paralysis of the fifth and 
seventh cranial nerves.  See 38 C.F.R. § 4.124a, Diagnostic 
Codes 8205, 8207 (2000).  The rating decision does not 
distinguish the degree of impairment for each nerve.  
Additionally, in the May 1999 rating decision, the RO 
included headaches in the description of the disability from 
the disability of the right fifth and seventh cranial nerve 
injury.  The rating decision does not address whether a 
separate disability rating is appropriate for the veteran's 
headache complaints, as he asserts.  For example, the rating 
schedule does provide specific rating criteria for migraine 
headaches.  Accordingly, this case must be returned to the RO 
to consider whether separate ratings are appropriate for the 
fifth cranial nerves, the seventh cranial nerves, and 
headaches.

The veteran is herein advised that, in keeping with the VA's 
duty to assist, as announced in Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991), at least in part the purpose of the 
examination requested in this remand is to obtain information 
or evidence (or both) which may be dispositive of the appeal.  

Sec. 3.655  Failure to report for 
Department of Veterans Affairs 
examination. 

(a) General. When entitlement or 
continued entitlement to a benefit cannot 
be established or confirmed without a 
current VA examination or reexamination 
and a claimant, without good cause, fails 
to report for such examination, or 
reexamination, action shall be taken in 
accordance with paragraph (b) or (c) of 
this section as appropriate.  Examples of 
good cause include, but are not limited 
to, the illness or hospitalization of the 
claimant, death of an immediate family 
member, etc.  For purposes of this 
section, the terms examination and 
reexamination include periods of hospital 
observation when required by VA. 

(b) Original or reopened claim, or claim 
for increase. When a claimant fails to 
report for an examination scheduled in 
conjunction with an original compensation 
claim, the claim shall be rated based on 
the evidence of record.  When the 
examination was scheduled in conjunction 
with any other original claim, a reopened 
claim for a benefit which was previously 
disallowed, or a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655 
(2000).  

Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (2000) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.

During the pendency of the veteran's claim and appeal, the 
Veterans Claims Assistance Act of 2000 was enacted.  This new 
law amended and clarified VA's duty to assist claimants in 
the development of the facts relevant to their claims.  
Public Law No. 106-475, 114 Stat. 2096 (Nov. 9, 2000).  Since 
this case is being returned to the RO for further evidentiary 
development and adjudication, the RO should ensure that any 
additional evidentiary development and/or other procedures 
that may be required by this new law are accomplished. 


Accordingly, this case is REMANDED for the following action:

1.  The RO should request legible copies 
of all treatment records from the Loma 
Linda VA Medical Center, from January 
1998 to the present.  

2.  In the event the veteran has received 
any other medical treatment or evaluation 
from any other medical care provider, VA 
or private, he should provide the 
necessary information so that VA can 
assist him in obtaining these records 
prior to appellate review.  

3.  The RO should request that the veteran be 
scheduled for a VA neurologic examination.  
All appropriate tests and studies should be 
conducted.  The examiner should be requested 
to assess the impairment of the cranial 
nerves, especially the fifth and seventh, and 
provide an opinion as to the degree of 
impairment for the right and left sides.  The 
examiner should also ascertain whether there 
is loss of taste.  The examiner should also 
be requested to assess the character, 
frequency, and severity of the veteran's 
headache complaints.  The examiner should 
present all findings, and the reasons and 
bases therefor, in a clear, comprehensive, 
and legible manner on the examination report.  
The claims folder, to include a copy of this 
Remand, should be made available to the 
examiner for review prior to evaluation of 
the veteran.

4.  Following completion of the above, 
the RO should review the veteran's claims 
and determine whether increased 
disability ratings for the residuals of 
an injury to the left fifth and seventh 
cranial nerves, and the right fifth and 
seventh cranial nerves with headaches can 
be granted.  The RO should also determine 
whether separate disability ratings are 
appropriate for the fifth and seventh 
cranial nerves, and headaches.  

The RO must conduct any additional 
evidentiary development and/or comply 
with any additional procedures under the 
Veterans Claims Assistance Act of 2000 
that may be deemed necessary.  In the 
event he fails to report for VA 
examination, appropriate consideration 
should be given to the provisions of 
38 C.F.R. § 3.655 (2000).  

5.  If a decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case and be apprised of the 
applicable period of time within which to 
respond.  The case should then be 
returned to the Board for further 
consideration, as appropriate.

The Board intimates no opinion as to the outcome of this 
case.  The veteran need take no action until so informed.  
The purposes of this REMAND are to obtain additional evidence 
and to ensure compliance with due process considerations.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	NANCY R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


